                                                                                                                                                                                                    l '.2- '
     "'   · .PiJ 1'!-58 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                Page I of I



                                                  UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                                                    JUDGMENT IN A CRIMINAL CASE
                                                   v.                                                                         (For Offenses Committed On or After November 1, 1987)



                                   Ernesto Lopez-Romero                                                                       Case Number: 3: l 9-mj-22130

                                                                                                                              Beniamin P Lechman
                                                                                                                              Defendant's Attorney


           REGISTRATION NO. 84091298
           THE DEFENDANT:
            ~ pleaded guilty to count(s) 1 of Complaint
                                                            ~~~~~~~~~~~~~~~~~~~~~~~~~~~



            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                      Nature of Offense                                                                                               Count Number(s)
           8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                                     1

            D The defendant has been found not guilty on count( s)                                                   ~~~~~~~~~~~~~~~~~~~




             D Count(s)                                                                                                        dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                             D TIME SERVED                                                             ®.                l5                         days

             ~  Assessment: $10 WAIVED ~ Fine: WAIVED
            ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.
I
'I
                                                    ~~-~~~~~~~-,_T_ue_s_d_ay~,~M~ay~28~,_2_0_1_9~~~~~~~~~
                                                                                                         t                  Date of Imposition of Sentence
                                                                     ~
'I                                                                    =•qITT
                                                                      , .. , 1:.: ~,    c~o··
                                                                                        1,-..··1 n
                                                                                 t      1
                                                                             oJ 1.o:oil l!:-""-"   ~" ___ , -
I
I          Received           _/;)''_,              \                 MAY 2 8 2019
                         ,DUSNJ:/
                                                                                                                             H
:I                                                          Cl.EC'!'(, IJ.3. c;c.~c.        CO~'.R_T c:                     \UNITED STATES MAGISTRATE JUDGE
                                                        r.;oUTE:::.:i~~] D\3T:'J·:::T G\~ G/\!Ji·Gi··~Nll\
                                                        .;;i.1                                                  D':.:PUTY
II                                                      §."..            -----------

           Clerk's Office Copy                                                                                                                                             3:19-mj-22130
i
